Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 4/9/2021.
Claims 9, 13, 52 have been amended.
Claims 1-8, 10-12, 14-36, and 49 have been cancelled.
Claims 56-57 have been added.
Claims 9, 13, 37-48, and 50-57 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 13, 37, 38, 42, 43, 46-48, 50, 51, 53, 54, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (Pub. No. US 2011/0295078 A1) in view of Martin et al. (Pub. No. US 2013/0096649 A1) in further view of Reeves (Patent No. US 6,747,561 B1).
In regards to Claims 9, 56, and 57, Reid discloses:

a clinical device configured to monitor and treat one or more of a hemodynamic patient condition ([0122], monitored conditions include hemodynamic conditions, such as electrocardiographs (equivalent to an electrocardiogram), heart rate, blood pressure, blood glucose level, etc.) or a respiratory patient condition ([0122], monitored conditions include respiratory patient condition such as blood oxygen level, end-tidal carbon dioxide level, pulmonary function, respiration rate, etc.)
 one or more servers comprising at least one network port (Fig. 1; Fig. 19), and 
at least one processor coupled to the at least one network port, the at least one processor being configured to: (Fig. 1, BOA; Fig. 19)
communicably couple, via the at least one network port, to a database, the clinical device, and a patient charting system (PCS) device, (Fig. 1; Fig. 19, at least a clinical device (patient monitoring device), charting device (108) , and database (118, 103)) 
receive, during the medical event, charting data regarding a patient from the PCS device, the charting data having been received by the PCS device during the medical event; ([0123], shows a patient charting device used to input charting data (“The patient charting device 108 is a device used by the EMS technician 114 to generate records and/or notes about the patient's 116 condition and/or treatments applied to the patient”); [0119] and throughout reference, takes place on EMS vehicles (such as ambulances) for treating patients during a medical event)
in addition to the charting data for the patient, additional data regarding the patient is queried from a database)
wherein the clinical device is further configured to adjust an operational parameter of the clinical device based on the additional data. ([0234], measurements and detection (based on patient history and physical examination findings are entered into the BOA device) may be incorporated into the monitoring device for further detections by the monitoring device, a patient’s medical history is entered (see Applicant’s Claim 13 for examples of additional data) for purposes of narrowing the diagnosis, as the diagnosis are narrowed, additional measurements can be “automatically incorporated” into the monitoring device in order to further narrow or confirm a diagnosis, for example, additional measurement that were not previously being used may be automatically added to the monitoring parameters (essentially “turning on” parameters that were not previously being used, “Heart sound measurement and detection may be incorporated into the monitoring device 106 for the detection of S3 and S4 heart sounds and automatically narrow the differential, or suggest for the rescuer to confirm agreement with the software diagnosis, of heart failure or pulmonary edema…Pulse oximetry and Chatnography are also very helpful measures and may be automatically incorporated into the algorithm for more accurate diagnosis.”); [0236], shows the patient history (additional data) being entered into the BOA via retrieval form a hospital database) 
 to the clinical device while the clinical device is being used to treat the patient during the medical event, but Martin teaches a medical device that can retrieve charting data and additional data from external sources during a medical event (Abstract; [0113]; [0131]; [0139]; [0140], shows a data collection device used by an EMS tech on (such as on a n ambulance) that can retrieve patient charting data from and additional historical patient data)   
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Reid so as to have included the ability to send, during the medical event, the charting data and the additional data to the clinical device while the clinical device is being used to treat the patient during the medical event, as taught by Martin in order to ensure that useful and relevant data is obtained by the emergency personnel (Reid, [0003]; Martin, [0004]). 
NOTE: Under broadest reasonable interpretation, one of ordinary skill in the art would understand that “monitoring” of a patient during a medical event could be part of “treating” a patient during a medical event.  It would not be uncommon to monitor a patient simultaneously with and/or as part of a treatment.  This appears to be supported by Applicant’s specification (see at least [0067], which indicates that “monitoring” and “treatment” can be performed by the same monitoring/treatment device simultaneously and/or in combination; see also [0015] and [0018], which shows that the clinical device can be the same device as the monitoring device and that the clinical/monitoring device can both receive charting data and be used to treat a patient).  This interpretation is being used for this rejection, because Examiner believes that the two elements are not mutually exclusive, can read on the same activities (as described above), and because Examiner believes this interpretation is made in light of the specification.  Applicant is advised that, if Applicant provides evidence that “monitoring” is distinct from “treatment” (and/or that the devices to performing the activities are distinct), this could result in an election by original presentation and Claim 49 being withdrawn from consideration (If this distinction requires separate prior art that results in a search burden).
Reid/Martin discloses the retrieval of charting data and additional data, including historical medical information.  Additionally, Martin teaches the recording of medicine data at specific times (see [0123]), but, Reid/Martin does not explicitly disclose that the medicine data is included in collected historical medical data.  However, Reeves teaches:
additional data comprising the patient medication information of the historical medical record. (column 1, lines 21-35; column 3, lines 6-21; column 9, lines 5-17; shows wearable medical device capable of retrieving historical medical records including prescriptions/medication data during an emergency medical event) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Reid/Martin so as to have included wherein the additional data comprising the patient medication information of the historical medical record, as taught by Reeves.

In regards to Claim 13, Reid discloses:
wherein the additional data comprises one or more of at least one medication allergy, at least one patient medication allergy, patient medical history, at least one patient medical condition, patient demographic data, a patient height, a patient age, a patient gender, and a patient weight, a patient address, primary physician information, or patient physiological data. ([0149]; [0150]; [0221]; [0235], databases include historical medical information, related patient data is received from stored data; [0188]; [0132]; [0133], shows users entering patient demographic information and entered data being saved into database for future use)
Examiner’s Note:  As presented in the prior office actions, Moore additionally discloses that the additional data comprises physiological data of the patient, see the Office Action mailed on 1/11/2021)
In regards to Claim 37, Reid discloses:
wherein the at least one processor is further configured to receive, during the medical event, clinical data regarding the patient from the clinical device and to query comprises to query based on the clinical data to obtain the additional data. ([0119]; [0123]; [0149]; [0150], databases include historical medical information)
In regards to Claim 38, Reid discloses:
wherein the PCS device is configured to display the charting data in conjunction with the additional data. ([0316])
In regards to Claim 42, Reid discloses:
wherein the PCS device is further configured to provide a notification for a caregiver comprising one or more of an alert or an alarm related to the additional data ([0231]; [0260]; [0374])
In regards to Claim 43, Reid discloses:
wherein to communicably couple to the database comprises to communicably couple to a database remote from the system. (Fig. 1; [0221]; [0247])
In regards to Claim 46, Reid discloses:
wherein one or more of the charting data or the additional data facilitates clinical decision support for one or more of patient diagnosis or patient treatment. ([0223])
In regards to Claim 47, Reid discloses:
“…the patient charting device 108 may be used to note a dosage of medicine given to the patient…”)
In regards to Claim 48, Reid discloses:
wherein the charting data comprises one or more of patient information, medical event information, or clinical information. ([0123])
In regards to Claim 50, Reid discloses:
wherein the hemodynamic patient condition comprises one or more of an electrocardiogram of the patient, a heart rate of the patient, or a blood pressure of the patient ([0122], monitored conditions include electrocardiographs (equivalent to an electrocardiogram), heart rate, and blood pressure)
In regards to Claim 51, Reid discloses:
wherein the clinical device comprises one or more of a defibrillator, a monitor defibrillator, or a wearable defibrillator ([0150], wearable defibrillator)
In regards to Claim 53, Reid discloses:
wherein the respiratory patient condition comprises one or more of a blood oxygen level of the patient, an end-tidal carbon dioxide of the patient, or a pulmonary function of the patient ([0122], monitored conditions include blood oxygen level, end-tidal carbon dioxide level, and pulmonary function)
In regards to Claim 54, Reid discloses:
wherein the clinical device is configured to monitor and treat patient conditions indicated by the blood oxygen level, the end-tidal carbon dioxide, and/or the pulmonary clinical device is a cardiopulmonary resuscitation monitoring and assistance device)
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Martin in further view of Reeves in further view of Reid et al. (Pub. No. US 2012/0191476 A1) (hereafter referred to as Reid-2).
In regards to Claim 39-41, Reid/Martin/Reeves does not explicitly disclose, but Reid-2 teaches:
wherein the charting data having been received by the PCS device comprises charting data automatically received by the PCS device without manual patient information entry. 
wherein the PCS device is further configured to automatically populate a patient chart with the additional data. 
wherein to populate the patient chart with the additional data comprises to automatically enter the additional data into entry fields based on the charting data entered into the PCS device. ([0450];[ 0487], shows patient charting data being automatically entered and populated, the charting data being organized using fields for data)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Reid/Martin/Reeves so as to have included wherein the charting data having been received by the PCS device comprises charting data automatically received by the PCS device without manual patient information entry, wherein the PCS device is further configured to automatically populate a patient chart with the additional data, and wherein to populate . 
Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Martin in further view of Reeves in further view of Moore et al. (Pub. No. US 2014/0249854 A1) in further view of Wikipedia (“Health Level 7”, retrieved from the Wayback Machine as of 11/13/2008, used as evidence for the combination).
In regards to Claim 44, Reid/Martin/Reeves does not explicitly disclose, but Moore teaches:
wherein to communicably couple to the database remote from the system comprises to communicably couple to the database remote from the system using a health data exchange standard. ([0052], “An example messaging protocol can include the Health Level 7 (HL7) messaging protocol.”; [0019], “…deliver patient data and information from medical devices, electronic medical records (EMRs) and patient monitors to healthcare providers…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Reid/Martin/Reeves so as to have included wherein to communicably couple to the database remote from the system comprises to communicably couple to the database remote from the system using a health data exchange standard as taught by Moore in order to use known and standard health data exchange protocols since the systems of Reid/Martin/Reeves and “HL7 and its members provide a framework (and related standards) for the exchange, integration, sharing and retrieval of electronic health information. The standards, which support clinical practice and the management, delivery, and evaluation of health services, are the most commonly used in the world.”). 
In regards to Claim 45, Reid/Martin/Reeves does not explicitly disclose, but Moore teaches wherein the health data exchange standard comprises one or more of HIL7 or NCPDP. ([0052], “An example messaging protocol can include the Health Level 7 (HL7) messaging protocol.”; [0019], “…deliver patient data and information from medical devices, electronic medical records (EMRs) and patient monitors to healthcare providers…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Reid/Martin so as to have included wherein the health data exchange standard comprises HIL7 and/or NCPDP.as taught by Moore in order to use known and standard health data exchange protocols since the systems of Reid/Martin/Reeves and Moore are directed to health data exchanges (Wikipedia, “HL7 and its members provide a framework (and related standards) for the exchange, integration, sharing and retrieval of electronic health information. The standards, which support clinical practice and the management, delivery, and evaluation of health services, are the most commonly used in the world.”). 
Claims 52 and 55 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Martin in further view of Reeves in further view of Jayne (Pub. No. US 2003/0195567 A1).
In regards to Claim 52, Reid/Martin/Reeves discloses a medical device (including defibrillators and cardiac treatment devices) that can retrieve additional data including medication data, as described above.  Reid/Martin/Reeves does not explicitly disclose wherein the clinical device is configured to change a cardiac arrest risk assessment for the patient based on the [received patient information] and adjust the operational parameter of the clinical device based on the changed risk assessment.  However, Jayne teaches a comparable device in which the clinical device is configured to change a cardiac arrest risk assessment for the patient based on the [received patient information] and adjust the operational parameter of the clinical device based on the changed risk assessment (Abstract; [0031]-[0033]; [0043]; [0059], shows a defibrillation device that can automatically adjust the amount of shock based on data received by the device, the data including at least age and weight of the patient)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Reid/Martin/Reeves so as to have included wherein the clinical device is configured to change a cardiac arrest risk assessment for the patient based on the [received patient information] and adjust the operational parameter of the clinical device based on the changed risk assessment, as taught by Jayne in order to increase safety for patients in medical situations by ensuring the correct level of treatment is provided (Jayne, [0004]; [0005], “…AEDs are designed to treat adult patients and are not recommended for pediatric patients… Pediatric patients generally require lower energy levels for defibrillation than adult patients.”
In regards to Claim 55, Reid/Martin/Reeves does not explicitly disclose wherein the operational parameter comprises a parameter determined at least in part based on one or more of patient age, patient gender, patient weight, patient medication, and a cardiac risk assessment for the patient.  However, Jayne teaches a defibrillating device that can adjust an operational determined at least in part based on one or more of patient age, patient gender, patient weight (Abstract; [0031]-[0033]; [0043]; [0059], shows a defibrillation device that can automatically adjust the amount of shock based on data received by the device, the data including at least age and weight of the patient)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Reid/Martin/Reeves so as to have included the operational parameter comprising a parameter determined at least in part based on one or more of patient age, patient gender, patient weight, patient medication, and a cardiac risk assessment for the patient, as taught by Jayne in order to increase safety for patients in medical situations by ensuring the correct level of treatment is provided (Jayne, 0004]; [0005], “…AEDs are designed to treat adult patients and are not recommended for pediatric patients… Pediatric patients generally require lower energy levels for defibrillation than adult patients.”). 

Response to Arguments
Applicant’s arguments filed 12/2/2020 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §103


Additional Relevant Prior Art
Hall (Pub. No. US 2012/0158074 A1). Applicable to at least Claim 52, Hall teaches a wearable defibrillating device that can adjust an operational parameter of defibrillating shock strength ([0070], “An automatic defibrillation can be undertaken…it can be programmed into the CPU and the wearer's module to begin first attempting to restore normal heart function by induced pacing measures promptly, as the electric shock strength can be adjustable as needed.”).  Motivation for combining Hall with the other references can be found in Hall ([0070]) and Reid (Abstract; [0006]; [0150]) (combining the references in order to allow the device to adjust as necessary in times of emergency and life-threatening situations).
Carrol et al. (Pub. No. US 2010/0227585 A1).  Carroll discloses a wearable device that can be used to send historical medical data (including medication data) to emergency responders during a medical event (see at least Claims 6 and Claim 11).
Kwong-Tai Chung (Pub. No. US 2003/0052788 A1).  Kwong-Tai Chung discloses a wearable device that can be used to access historical medical data (including medication data) to emergency personnel during a medical event (see at least [0049]; [0051]; [0151]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        July 25, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624